Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 3/3/2022 has been entered.  
Note: Certified copy of foreign application was received 7/28/2021. English translation was received 3/3/2022. Therefore, the priority date is 7/27/2020. 
The affidavit by Yu, Wan, Li, Cheng and Wu on 3/3/2022 has been acknowledged and fully analyzed. 

Status of claims
Claims 5-8 have been amended. 
Claims 1-4 had/have been canceled by applicant. 
In summary, claims 5-10 are pending and examined in the office action.  
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
The 112(b) rejection is withdrawn in view of claim amendments.  
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 12/3/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 3/3/2022 have been carefully considered but are not deemed fully persuasive.

Neonicotinoid insecticides in the specification and dictionary
According to specification ([0004]), neonicotinoid insecticides (such as thiamethoxam, imidacloprid, acetamiprid, nitenpyram and dinotefuran) are recently developed synthetic compounds.  
According to https://www.merriam-webster.com/dictionary/neonicotinoid, neonicotinoids are relatively new class of insecticides/pesticides that are water soluble.   

Claim Objections 
Amended Claim 5 is objected to because of the following informality: 
It is suggested to change the phrase “administering an amount of a plasma membrane intrinsic aquaporin having an amino acid sequence as set forth in SEQ ID No. 2” to ---administering an amount of a plasma membrane intrinsic aquaporin having an amino acid sequence as set forth in SEQ ID No. 2 into plants--- for clarity, exactness and consistency with other claims and steps.  
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate correction is required. 

	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over, Ronen et al. (WO 2009083958, published 7/9/2009, filed 12/23/2008).   
Claim 8 is drawn to a method comprising single step of
introducing a binary overexpression vector containing a nucleotide sequence as set forth in SEQ ID No. 1 into plants for expression, and
The intended purpose/result is promoting the uptake and transport of the neonicotinoid insecticides in the plants (in preamble).     
Claim 9 limits the plants to comprise at least one of vegetables, rice, Zea mays, wheat, rape and Arabidopsis thaliana.  
Claim 10 limits the neonicotinoid insecticides, which comprise at least one of thiamethoxam, imidacloprid, acetamiprid, nitenpyram and dinotefuran. 

Ronen et al. teach a polypeptide sequence 100% identical to instant SEQ ID NO: 2 (SEQ ID NO: 1711 of Ronen et al.) from Brassica rapa, and characterize the sequence as an aquaporin protein (AQP), and teach the encoding polynucleotide sequence 100% identical to instant SEQ ID NO: 1 (SEQ ID NO: 364 of Ronen et al.) and characterize the sequence as aquaporin gene.  See “Sequence Matches” et the end of office action.  

Ronen et al. teach making binary vectors and using it to introduce aquaporin genes into plant, and over-expressing the aquaporins in transgenic plants (AQPs) (p9, 1st para; Examples 3-6 in p118-p139).  
Ronen et al. teach that exogenous aquaporin genes include SEQ ID NO: 364 of Ronen et al. (identical to instant SEQ ID NO: 1), and that aquaporin proteins include SEQ ID NO: 1711 of Ronen et al. (identical to instant SEQ ID NO: 2) (p4, 3rd and 4th para, claims 1-3).   
Ronen et al. teach that the transgenic plant over-expressing aquaporins include rice, maize (Zea mays), rape, vegetables (onions, tomatoes), Arabidopsis and so on (p19, 1st para; example 4 in page 114), the limitation of claim 9. 
The claims only require the sole step of introducing a binary overexpression vector containing a nucleotide sequence as set forth in SEQ ID No. 1 into plants for expression. Ronen et al. teach the exact method steps of instant claims 8-9.  
Regarding promoting uptake and transport of neonicotinoid insecticides in plants (preamble), and thereby promoting the uptake and transport of the neonicotinoid insecticides in the plants (thereby, whereby, wherein clause), including thiamethoxam, imidacloprid, acetamiprid, nitenpyram or dinotefuran (the limitation of claim 10), according to MPEP 2111.02 A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  
According to MPEP 2111.04, a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.(quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
In this case, the claims only require the sole step of introducing a binary overexpression vector containing a nucleotide sequence as set forth in SEQ ID No. 1 into plants for expression. The claims do not require the steps of contacting neonicotinoid insecticides, and/or select transgenic plants over-expressing SEQ ID NOs: 1-2 having the function of uptake and transporting neonicotinoid insecticides.   Thus, promoting uptake and transport of neonicotinoid insecticides in the preamble and thereby/whereby clause is deemed intended result and not given patentable weight.  	
In addition, according to MPEP 2112 III, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.  
Again, in this case, the claims only require the sole step of introducing a binary overexpression vector containing a nucleotide sequence as set forth in SEQ ID No. 1 into plants for expression. Ronen et al teach such structure and step, but are silent on the function of promoting uptake and transport of neonicotinoid insecticides.  Thus, the 102/103 rejection is proper. 
In addition, Ronen et al. teach that aquaporins (AQPs) are intrinsic plasma membrane proteins, and have the functions of transporting water and water-soluble molecules (p2, 2nd para). 
Since neonicotinoid insecticides (thiamethoxam, imidacloprid, acetamiprid, nitenpyram and dinotefuran) are water soluble molecules, as analyzed above, the function of transport and uptake of neonicotinoid insecticides would have been expected.  
In summary, Ronen et al teach the exact structures and steps of the claims but are silent on the function and intended result of transporting neonicotinoid insecticides.  
Therefore, one ordinary skill in the art would have recognized SEQ ID NOs: 1-2 are aquaporin gene and protein as taught by Ronen et al, and recognized that aquaporin proteins have the function of transporting water and water-soluble molecules also as taught by Ronen et al., thus, been motived to transform SEQ ID NO: 1 into plants to over-express SEQ ID NO: 2 as taught by Ronen et al., to achieve the expected result of transporting water and water-soluble molecules including neonicotinoid insecticides and thiamethoxam, imidacloprid, acetamiprid, nitenpyram and dinotefuran.  The expectation of success would have been high because including neonicotinoid insecticides are water soluble molecules, SEQ ID NOs: 1 and 2 are taught and characterized, the method of plant transformation is routine method as taught by Ronen et al. 
Furthermore, the claims only require the sole step of introducing a binary overexpression vector containing a nucleotide sequence as set forth in SEQ ID No. 1 into plants for expression, which is taught by Ronen et al.  The claims do not require the steps of contacting neonicotinoid insecticides, and/or select transgenic plants over-expressing SEQ ID NOs: 1-2 having the function of uptake and transporting neonicotinoid insecticides. Thus, promoting uptake and transport of neonicotinoid insecticides in the preamble and thereby/whereby clause is deemed intended result and not given patentable weight.  	
Therefore, the claims are anticipated by or, in the alternative, as obvious over, Ronen et al.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ronen et al. in view of Heinemann et al. (Environmentally applied nucleic acids and proteins for purposes of engineering changes to genes and other genetic material. Biosafety and Health. 113-123, 2019), and Ding et al (Modification of the Expression of the Aquaporin ZmPIP2;5 Affects Water Relations and Plant Growth. Plant Physiology, 182, p2154–2165, April 2020). 
Claims 8-10 have been analyzed above. 
Amended claim 5 is drawn to a method comprising single step of 
administering an amount of a plasma membrane intrinsic aquaporin having an amino acid sequence as set forth in SEQ ID No. 2; and 
The intended purpose/result is promoting the uptake and transport of the neonicotinoid insecticides in the plants (in preamble).      
Claim 6 limits the plants to comprise at least one of vegetables, rice, Zea mays, wheat, rape and Arabidopsis thaliana.  
Claim 7 limits the neonicotinoid insecticides comprise at least one of thiamethoxam, imidacloprid, acetamiprid, nitenpyram and dinotefuran. 

As analyzed above, the only actual claimed step/structure is administering SEQ ID NO: 2 (claims 5-7), or introducing a vector comprising SEQ ID NO: 1 (claims 8-10), into plants.  The claimed property is the result of the step/structure.  
As analyzed above, Ronen et al. teach (disclose and characterize) instant SEQ ID NO: 2 and instant SEQ ID NO: 1 from Brassica rapa, and characterize the sequence as an aquaporin protein (AQP).  See “Sequence Matches” et the end of office action.  
As analyzed above, Ronen et al teach method of making transgenic plant (including rice, Zea mays, rape, vegetables and Arabidopsis) overexpressing aquaporins including SEQ ID NO: 1 encoding SEQ ID NO: 2.  The property is deemed inherent as analyzed above. 
Ronen et al. do not teach administering aquaporin or SEQ ID NO: 2 into plants. 
Administering functional polypeptides into plants is routine method taught in prior art. 
For example, Heinemann et al. teach administering/spraying recombinant polypeptides into host plants (p113, abstract; p118, left col, 3rd para), which can have the same effect of delivering polynucleotide to plant expressing the recombinant polypeptides (p114, right col, whole column). 
In addition, Ding et al. teach producing transgenic plant expressing intrinsic aquaporin protein (p2154, abstract, p2162, left col, 1st para).  
Ding et al. demonstrated that such expression affected water relation and plant growth (p2154, abstract, p2158, right col, 1st para).   Other properties are deemed inherent.  
According to MPEP 2111.02, and 2111.04, a preamble or wherein clause is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use or result of a structure.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Ronen et al teach (disclose and characterize) instant SEQ ID NO: 2 and instant SEQ ID NO: 1 from Brassica Rapa, and characterize the sequence as an aquaporin protein (AQP), and teach making transgenic plant overexpressing aquaporins including SEQ ID NO: 1 encoding SEQ ID NO: 2.  
As support to Ronen et al, Ding et al teach producing transgenic plant expressing intrinsic aquaporin protein, and demonstrated that such expression affected water relation and plant growth. 
Heinemann et al teach administering/spraying recombinant polypeptides into host plants having the same effect of delivering polynucleotide to plant expressing the recombinant polypeptides. 
One ordinary skill in the art would have realized intrinsic aquaporin has demonstrated function in affecting water relation and plant growth as taught by Ding et al, and recognized SEQ ID NOs: 1 and 2 had been taught as intrinsic aquaporin gene and protein as taught by Ronen et al, and been motivated to making binary expression vector to transform plant expressing intrinsic aquaporin/SEQ ID NO: 2 as taught by Ronen et al and Ding et al, or administering intrinsic aquaporin/SEQ ID NO: 2 into plant by using the routine method as taught by Heinemann et al, to achieve the same expected result of affecting water relation and plant growth as Ding et al did.  
The expectation would have been high, because Ding et al demonstrated such result.  SEQ ID NO: 2 had been characterized as an intrinsic aquaporin. Genetic transformation and protein administering are routine method as taught by Ronen et al, Ding et al and Heinemann et al.  
Again, the only actual claimed step/structure is administering SEQ ID NO: 2 (claims 5-7), or introducing a vector comprising SEQ ID NO: 1 (claims 8-10), into plants.  The claimed property is the result of the step/structure.  
Therefore, the invention would have been obvious to one ordinary skill in the art. 

	
Remarks
1. Co-pending application 17426942 is filed by the same applicant, Jiangsu Academy of Agricultural Sciences.  The claims 5-10 of the co-pending application (7/29/2021) appears to be the same as instant claims 5-10.  However, by examiner’s alignment, SEQ ID NOs: 1-2 of the co-pending application are not identical to instant SEQ ID NOS: 1-2, and do not share significant sequence identity.  No Double Patenting rejection has been made. 
2. The following references and sequence matches are relevant to the instant application, thus are filed but not cited by examiner:  
Sonah et al. (Analysis of aquaporins in Brassicaceae species reveals high level of conservation and dynamic role against biotic and abiotic stress in canola. Nature. Scientific reports, 7:2771, 1-17, 2017).
Yuan et al. (Genome-Wide Identification and Characterization of the Aquaporin Gene Family and Transcriptional Responses to Boron Deficiency in Brassica napus. Frontiers in Plant Science, 1-17, 2017).
The references further support the teaching of Ronen et al. (WO 2009083958, cited by examiner) that aquaporin proteins are intrinsic plasma membrane proteins, and have the functions of transporting water and water-soluble molecules, but do not explicitly teach aquaporin proteins, not to mention SEQ ID NO: 2, in promoting uptake and transport of neonicotinoid insecticides, or nicotine (structurally similar to neonicotinoids). 


Sequence Matches
Against instant SEQ ID NO: 2

RESULT 1
AXF96769
ID   AXF96769 standard; protein; 286 AA.
XX
AC   AXF96769;
XX
DT   17-SEP-2009  (first entry)
XX
DE   B. rapa aquaporin protein sequence SEQ:1711.
XX
KW   transgenic plant; strain improvement; stress tolerance; crop improvement;
KW   Aquaporin.
XX
OS   Brassica rapa.
XX
CC PN   WO2009083958-A2.
XX
CC PD   09-JUL-2009.
XX
CC PF   23-DEC-2008; 2008WO-IL001657.
XX
PR   27-DEC-2007; 2007US-0009166P.
PR   20-AUG-2008; 2008US-0136238P.
XX
CC PA   (EVOG-) EVOGENE LTD.
XX
CC PI   Ayal S,  Diber A,  Herschkovitz Y,  Karchi H,  Ronen G,  Vinocur BJ;
XX
DR   WPI; 2009-L23559/46.
DR   N-PSDB; AXF95422.
XX
CC PT   Increasing abiotic stress tolerance, water use efficiency, fertilizer use
CC PT   efficiency, biomass, vigor, and/or yield of a plant by expressing within 
CC PT   the plant an exogenous polynucleotide encoding a polypeptide.
XX
CC PS   Claim 1; SEQ ID NO 1711; 0pp; English.
XX
CC   The present invention relates to polynucleotides, polypeptides, plant 
CC   cells expressing same and methods of using same for increasing abiotic 
CC   stress tolerance water use efficiency (WUE), fertilizer use efficiency 
CC   (FUE), biomass, vigor and/or yield of a plant. The method is effected by 
CC   expressing within the plant an exogenous polynucleotide encoding a 
CC   polypeptide comprising an amino acid sequence at least 80 % homologous to
CC   the amino acid sequence selected from the group consisting of SEQ ID 
CC   NOs:33, 34, 30, 27-29, 31, 32, 35-52, 1401-1403, 1405-1435, 1437-1494, 
CC   1496-1542, 1544-1553, 1555-1559, 1561-1827, 1829-1866, 1868-2450, 2453-
CC   2458, 2460-2463, 2465-2481, 2483, 2485-2746, 2765-2769, 3052-3065 and 
CC   3067-3259, thereby increasing the water use efficiency (WUE), the 
CC   fertilizer use efficiency (FUE), the biomass, the vigor and/or the yield 
CC   of the plant. The method, polynucleotides, and polypeptides are useful 
CC   for increasing abiotic stress tolerance, water use efficiency, fertilizer
CC   use efficiency, biomass, vigor, and/or yield of a plant. The present 
CC   sequence represents an aquaporin protein sequence used in the method of 
CC   the invention.
XX
SQ   Sequence 286 AA;

  Query Match             100.0%;  Score 1507;  DB 14;  Length 286;
  Best Local Similarity   100.0%;  
  Matches  286;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEGKEEDVRVGANKFPERQPIGTSAQSDKDYNEPPPAPLFEPGELSSWSFWRAGIAEFIA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEGKEEDVRVGANKFPERQPIGTSAQSDKDYNEPPPAPLFEPGELSSWSFWRAGIAEFIA 60

Qy         61 TFLFLYITVLTVMGVKRSPNMCSSVGIQGIAWAFGGMIFALVYCTAGISGGHINPAVTFG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TFLFLYITVLTVMGVKRSPNMCSSVGIQGIAWAFGGMIFALVYCTAGISGGHINPAVTFG 120

Qy        121 LFLARKLSLTRALYYIVMQCLGAICGAGVVKGFQPNQYQALGGGANTVAPGYTKGSGLGA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LFLARKLSLTRALYYIVMQCLGAICGAGVVKGFQPNQYQALGGGANTVAPGYTKGSGLGA 180

Qy        181 EIIGTFVLVYTVFSATDAKRNARDSHVPILAPLPIGFAVFLVHLATIPITGTGINPARSL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EIIGTFVLVYTVFSATDAKRNARDSHVPILAPLPIGFAVFLVHLATIPITGTGINPARSL 240

Qy        241 GAAIIYNKDHSWDDHWVFWVGPFIGAALAALYHVIVIRAIPFKSRN 286
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GAAIIYNKDHSWDDHWVFWVGPFIGAALAALYHVIVIRAIPFKSRN 286


Against instant SEQ ID NO: 1

RESULT 2
AXF95422
ID   AXF95422 standard; DNA; 1082 BP.
XX
AC   AXF95422;
XX
DT   17-SEP-2009  (first entry)
XX
DE   B. rapa aquaporin gene sequence SEQ:364.
XX
KW   transgenic plant; strain improvement; stress tolerance; crop improvement;
KW   gene; ds; aquaporin gene.
XX
OS   Brassica rapa.
XX
CC PN   WO2009083958-A2.
XX
CC PD   09-JUL-2009.
XX
CC PF   23-DEC-2008; 2008WO-IL001657.
XX
PR   27-DEC-2007; 2007US-0009166P.
PR   20-AUG-2008; 2008US-0136238P.
XX
CC PA   (EVOG-) EVOGENE LTD.
XX
CC PI   Ayal S,  Diber A,  Herschkovitz Y,  Karchi H,  Ronen G,  Vinocur BJ;
XX
DR   WPI; 2009-L23559/46.
DR   P-PSDB; AXF96769.
XX
CC PT   Increasing abiotic stress tolerance, water use efficiency, fertilizer use
CC PT   efficiency, biomass, vigor, and/or yield of a plant by expressing within 
CC PT   the plant an exogenous polynucleotide encoding a polypeptide.
XX
CC PS   Claim 3; SEQ ID NO 364; 0pp; English.
XX
CC   The present invention relates to polynucleotides, polypeptides, plant 
CC   cells expressing same and methods of using same for increasing abiotic 
CC   stress tolerance water use efficiency (WUE), fertilizer use efficiency 
CC   (FUE), biomass, vigor and/or yield of a plant. The method is effected by 
CC   expressing within the plant an exogenous polynucleotide encoding a 
CC   polypeptide comprising an amino acid sequence at least 80 % homologous to
CC   the amino acid sequence selected from the group consisting of SEQ ID 
CC   NOs:33, 34, 30, 27-29, 31, 32, 35-52, 1401-1403, 1405-1435, 1437-1494, 
CC   1496-1542, 1544-1553, 1555-1559, 1561-1827, 1829-1866, 1868-2450, 2453-
CC   2458, 2460-2463, 2465-2481, 2483, 2485-2746, 2765-2769, 3052-3065 and 
CC   3067-3259, thereby increasing the water use efficiency (WUE), the 
CC   fertilizer use efficiency (FUE), the biomass, the vigor and/or the yield 
CC   of the plant. The method, polynucleotides, and polypeptides are useful 
CC   for increasing abiotic stress tolerance, water use efficiency, fertilizer
CC   use efficiency, biomass, vigor, and/or yield of a plant. The present 
CC   sequence represents an aquaporin gene sequence used in the method of the 
CC   invention.
XX
SQ   Sequence 1082 BP; 268 A; 274 C; 246 G; 294 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 861;  DB 36;  Length 1082;
  Best Local Similarity   100.0%;  
  Matches  861;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGAAGGCAAGGAAGAAGACGTTAGGGTTGGAGCTAACAAGTTCCCGGAGAGACAACCA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         65 ATGGAAGGCAAGGAAGAAGACGTTAGGGTTGGAGCTAACAAGTTCCCGGAGAGACAACCA 124

Qy         61 ATAGGAACTTCAGCTCAGAGCGACAAGGACTACAACGAGCCACCACCAGCGCCGCTTTTC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        125 ATAGGAACTTCAGCTCAGAGCGACAAGGACTACAACGAGCCACCACCAGCGCCGCTTTTC 184

Qy        121 GAGCCTGGCGAGCTTTCTTCATGGTCCTTCTGGCGAGCTGGTATCGCTGAGTTTATAGCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        185 GAGCCTGGCGAGCTTTCTTCATGGTCCTTCTGGCGAGCTGGTATCGCTGAGTTTATAGCT 244

Qy        181 ACTTTCCTCTTTCTCTACATCACTGTTTTGACCGTCATGGGAGTTAAAAGGTCACCGAAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        245 ACTTTCCTCTTTCTCTACATCACTGTTTTGACCGTCATGGGAGTTAAAAGGTCACCGAAC 304

Qy        241 ATGTGTTCTTCCGTCGGAATCCAAGGTATCGCTTGGGCATTCGGTGGTATGATATTTGCT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        305 ATGTGTTCTTCCGTCGGAATCCAAGGTATCGCTTGGGCATTCGGTGGTATGATATTTGCT 364

Qy        301 CTTGTCTACTGCACCGCTGGTATCTCTGGTGGACACATCAACCCAGCGGTCACTTTTGGT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        365 CTTGTCTACTGCACCGCTGGTATCTCTGGTGGACACATCAACCCAGCGGTCACTTTTGGT 424

Qy        361 CTGTTCTTAGCCCGGAAGCTGTCGCTTACCAGAGCTCTGTACTACATAGTGATGCAGTGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        425 CTGTTCTTAGCCCGGAAGCTGTCGCTTACCAGAGCTCTGTACTACATAGTGATGCAGTGC 484

Qy        421 TTGGGAGCCATATGCGGAGCTGGTGTGGTTAAAGGGTTCCAGCCTAACCAATACCAGGCT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        485 TTGGGAGCCATATGCGGAGCTGGTGTGGTTAAAGGGTTCCAGCCTAACCAATACCAGGCT 544

Qy        481 CTAGGAGGAGGAGCCAACACTGTGGCTCCTGGATACACCAAAGGAAGTGGTCTTGGAGCT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        545 CTAGGAGGAGGAGCCAACACTGTGGCTCCTGGATACACCAAAGGAAGTGGTCTTGGAGCT 604

Qy        541 GAGATCATCGGTACTTTCGTCCTTGTTTACACAGTCTTCTCAGCCACTGACGCCAAGAGA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        605 GAGATCATCGGTACTTTCGTCCTTGTTTACACAGTCTTCTCAGCCACTGACGCCAAGAGA 664

Qy        601 AACGCACGTGACTCTCATGTTCCCATTCTTGCACCACTCCCAATCGGGTTTGCGGTTTTC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        665 AACGCACGTGACTCTCATGTTCCCATTCTTGCACCACTCCCAATCGGGTTTGCGGTTTTC 724

Qy        661 TTGGTTCACTTAGCAACCATCCCAATCACTGGCACAGGCATCAACCCGGCTAGAAGTCTT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        725 TTGGTTCACTTAGCAACCATCCCAATCACTGGCACAGGCATCAACCCGGCTAGAAGTCTT 784

Qy        721 GGAGCTGCAATCATCTACAACAAAGACCATTCCTGGGACGACCACTGGGTGTTTTGGGTT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        785 GGAGCTGCAATCATCTACAACAAAGACCATTCCTGGGACGACCACTGGGTGTTTTGGGTT 844

Qy        781 GGGCCCTTCATTGGTGCTGCACTTGCTGCTCTTTACCATGTGATTGTCATCAGAGCAATC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        845 GGGCCCTTCATTGGTGCTGCACTTGCTGCTCTTTACCATGTGATTGTCATCAGAGCAATC 904

Qy        841 CCCTTCAAGTCCAGAAACTAA 861
              |||||||||||||||||||||
Db        905 CCCTTCAAGTCCAGAAACTAA 925


Against instant SEQ ID NO: 2

RESULT 1
A0A078IDF7_BRANA
ID   A0A078IDF7_BRANA        Unreviewed;       286 AA.
AC   A0A078IDF7;
DT   29-OCT-2014, integrated into UniProtKB/TrEMBL.
DT   29-OCT-2014, sequence version 1.
DT   02-JUN-2021, entry version 24.
DE   SubName: Full=BnaA09g39170D protein {ECO:0000313|EMBL:CDY48920.1};
GN   Name=BnaA09g39170D {ECO:0000313|EMBL:CDY48920.1};
GN   ORFNames=GSBRNA2T00092007001 {ECO:0000313|EMBL:CDY48920.1};
OS   Brassica napus (Rape).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   rosids; malvids; Brassicales; Brassicaceae; Brassiceae; Brassica.
OX   NCBI_TaxID=3708 {ECO:0000313|EMBL:CDY48920.1, ECO:0000313|Proteomes:UP000028999};
RN   [1] {ECO:0000313|EMBL:CDY48920.1, ECO:0000313|Proteomes:UP000028999}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. Darmor-bzh {ECO:0000313|Proteomes:UP000028999};
RX   PubMed=25146293; DOI=10.1126/science.1253435;
RA   Chalhoub B., Denoeud F., Liu S., Parkin I.A., Tang H., Wang X., Chiquet J.,
RA   Belcram H., Tong C., Samans B., Correa M., Da Silva C., Just J.,
RA   Falentin C., Koh C.S., Le Clainche I., Bernard M., Bento P., Noel B.,
RA   Labadie K., Alberti A., Charles M., Arnaud D., Guo H., Daviaud C.,
RA   Alamery S., Jabbari K., Zhao M., Edger P.P., Chelaifa H., Tack D.,
RA   Lassalle G., Mestiri I., Schnel N., Le Paslier M.C., Fan G., Renault V.,
RA   Bayer P.E., Golicz A.A., Manoli S., Lee T.H., Thi V.H., Chalabi S., Hu Q.,
RA   Fan C., Tollenaere R., Lu Y., Battail C., Shen J., Sidebottom C.H.,
RA   Wang X., Canaguier A., Chauveau A., Berard A., Deniot G., Guan M., Liu Z.,
RA   Sun F., Lim Y.P., Lyons E., Town C.D., Bancroft I., Wang X., Meng J.,
RA   Ma J., Pires J.C., King G.J., Brunel D., Delourme R., Renard M., Aury J.M.,
RA   Adams K.L., Batley J., Snowdon R.J., Tost J., Edwards D., Zhou Y., Hua W.,
RA   Sharpe A.G., Paterson A.H., Guan C., Wincker P.;
RT   "Plant genetics. Early allopolyploid evolution in the post-Neolithic
RT   Brassica napus oilseed genome.";
RL   Science 345:950-953(2014).
CC   -!- SUBCELLULAR LOCATION: Membrane {ECO:0000256|ARBA:ARBA00004141}; Multi-
CC       pass membrane protein {ECO:0000256|ARBA:ARBA00004141}.
CC   -!- SIMILARITY: Belongs to the MIP/aquaporin (TC 1.A.8) family.
CC       {ECO:0000256|RuleBase:RU000477}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; LK032801; CDY48920.1; -; Genomic_DNA.
DR   SMR; A0A078IDF7; -.
DR   EnsemblPlants; CDY48920; CDY48920; GSBRNA2T00092007001.
DR   Gramene; CDY48920; CDY48920; GSBRNA2T00092007001.
DR   OMA; MGVNRSD; -.
DR   Proteomes; UP000028999; Unassembled WGS sequence.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-KW.
DR   GO; GO:0005886; C:plasma membrane; IBA:GO_Central.
DR   GO; GO:0009506; C:plasmodesma; IBA:GO_Central.
DR   GO; GO:0005773; C:vacuole; IBA:GO_Central.
DR   GO; GO:0015250; F:water channel activity; IBA:GO_Central.
DR   GO; GO:0009414; P:response to water deprivation; IBA:GO_Central.
DR   CDD; cd00333; MIP; 1.
DR   Gene3D; 1.20.1080.10; -; 1.
DR   InterPro; IPR023271; Aquaporin-like.
DR   InterPro; IPR034294; Aquaporin_transptr.
DR   InterPro; IPR000425; MIP.
DR   InterPro; IPR022357; MIP_CS.
DR   PANTHER; PTHR45687; PTHR45687; 1.
DR   Pfam; PF00230; MIP; 1.
DR   PRINTS; PR00783; MINTRINSICP.
DR   SUPFAM; SSF81338; SSF81338; 1.
DR   TIGRFAMs; TIGR00861; MIP; 1.
DR   PROSITE; PS00221; MIP; 1.
PE   3: Inferred from homology;
KW   Membrane {ECO:0000256|ARBA:ARBA00023136, ECO:0000256|SAM:Phobius};
KW   Reference proteome {ECO:0000313|Proteomes:UP000028999};
KW   Repeat {ECO:0000256|ARBA:ARBA00022737};
KW   Transmembrane {ECO:0000256|ARBA:ARBA00022692,
KW   ECO:0000256|RuleBase:RU000477};
KW   Transmembrane helix {ECO:0000256|ARBA:ARBA00022989,
KW   ECO:0000256|SAM:Phobius};
KW   Transport {ECO:0000256|ARBA:ARBA00022448, ECO:0000256|RuleBase:RU000477}.
FT   TRANSMEM        50..73
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        85..112
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        132..150
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        209..229
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        256..280
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   REGION          1..33
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   286 AA;  30644 MW;  577062E3D85555D7 CRC64;

  Query Match             100.0%;  Score 1507;  DB 80;  Length 286;
  Best Local Similarity   100.0%;  
  Matches  286;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEGKEEDVRVGANKFPERQPIGTSAQSDKDYNEPPPAPLFEPGELSSWSFWRAGIAEFIA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEGKEEDVRVGANKFPERQPIGTSAQSDKDYNEPPPAPLFEPGELSSWSFWRAGIAEFIA 60

Qy         61 TFLFLYITVLTVMGVKRSPNMCSSVGIQGIAWAFGGMIFALVYCTAGISGGHINPAVTFG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TFLFLYITVLTVMGVKRSPNMCSSVGIQGIAWAFGGMIFALVYCTAGISGGHINPAVTFG 120

Qy        121 LFLARKLSLTRALYYIVMQCLGAICGAGVVKGFQPNQYQALGGGANTVAPGYTKGSGLGA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LFLARKLSLTRALYYIVMQCLGAICGAGVVKGFQPNQYQALGGGANTVAPGYTKGSGLGA 180

Qy        181 EIIGTFVLVYTVFSATDAKRNARDSHVPILAPLPIGFAVFLVHLATIPITGTGINPARSL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EIIGTFVLVYTVFSATDAKRNARDSHVPILAPLPIGFAVFLVHLATIPITGTGINPARSL 240

Qy        241 GAAIIYNKDHSWDDHWVFWVGPFIGAALAALYHVIVIRAIPFKSRN 286
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GAAIIYNKDHSWDDHWVFWVGPFIGAALAALYHVIVIRAIPFKSRN 286


Response to Arguments
	Claims have been significantly amended.  The 112(b) rejection is withdrawn in view of such amendment.  
	102/103 rejection is maintained and modified accordingly.  The 103 rejection is added accordingly.  	

	Applicant argues that first, there is no guaranteed success for AQPs to transport a molecule even the molecule is water soluble. 
	The argument is fully considered but not deemed persuasive.  
	Such function is the result of expression of SEQ ID NO: 2.  Since Ronen et al teach the exact same structure and step, such function, guaranteed success or not, whether being disclosed by the reference, is deemed inherent according to MPEP 2112.III, as analyzed above.   

	Applicant also argues that there is unexpected result when predict the transport/uptake property by AQPs.  Applicant also provide data from the specification and the declaration filed on 3/3/2022.  
	The argument is fully considered, but not deemed fully persuasive.  
	First, the results provided are not claim limitations.  
	Second, the prior art teaches the exact claimed step and structure. In addition, SEQ ID NO: 2 is a plant protein, thus the transport/uptake property is occurring without transformation or administration of SEQ ID NO: 2. Therefore, the unexpected result should be claimed as a comparison between the plant transformed or applied with SEQ ID NO: 1 expressing SEQ ID NO: 2, and the control plant, supported by the specification and/or declaration.   
According to MPEP 2145, and In re Lindner, 173 USPQ 356 (CCPA 1972) and In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), which teach that the evidence of non-obviousness should be commensurate with the scope of the claims. 
It is suggested to recite the comparison plant transformed or applied with SEQ ID NO: 1 expressing SEQ ID NO: 2, and the control plant. The suggested language is “the plant administered with SEQ ID NO: 2 has increased uptake and transport of neonicotinoid insecticides as compared to the control plant not administered with SEQ ID NO: 2”, or/and “the plant over-expressing introduced SEQ ID NO: 1 has increased uptake and transport of neonicotinoid insecticides as compared to the plant not introduced SEQ ID NO: 1”.   


	
Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663